Citation Nr: 1330875	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  07-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for onychomycosis with tinea pedis. 

2.  Entitlement to service connection for tinea cruris. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1968, including service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2004 and December 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded these claims in November 2010.  

In the November 2010 remand, the Board characterized the issue of service connection for onychomycosis as an application to reopen a previously denied claim.  Upon further review, however, new and material evidence is not required to reopen the claim and it need only be considered on the merits.

A September 2004 rating decision denied service connection for a condition of the toes and feet ("onychomycosis") for a lack of a current disability.  Although the Veteran did not file a notice of disagreement, additional VA treatment records that were constructively of record at the time of the rating decision show a diagnosis of "rule out onychomycosis."  This constituted new and material evidence received prior to the expiration of the appeal period, and is deemed as having been filed in connection with the claim of service connection that was pending at the beginning of the appeal period, that is, from January 2004.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, new and material evidence is not required and the claim will be considered on the merits.  The Board has recharacterized the claim to comport with the status of the appeal.  

Claims of entitlement to service connection for a hiatal hernia and for entitlement to a total disability rating due to individual unemployability have been raised by the Veteran and are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, onychomycosis with tinea pedis had onset in service.

2.  Tinea cruris is caused by onychomycosis with tinea pedis.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for onychomycosis with tinea pedis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2012).  

2.  The criteria for service connection for tinea cruris have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The grant of service connection for onychomycosis with tinea pedis and for tinea cruris constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary. 

Analysis

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be warranted for a disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's August 1965 service entrance examination report shows that the feet and skin were normal.  He was not treated for onychomycosis, tinea pedis, or tinea cruris in service.  The August 1968 separation examination does not show findings of onychomycosis, tinea pedis, or tinea cruris.

Post-service VA treatment records show the Veteran's report of developing elongated and thickened toenails, and 'jungle rot' between his toenails during service in Vietnam.   

The Veteran also asserts that he took group showers while living in the barracks.

The Veteran was afforded a VA examination in February 2011.  He reported the onset of bilateral onychomycosis was during service in Vietnam in 1967.  He also reported that the rash in his groin, manifested with red bumps and itching, began 15 years ago.  The examiner provided diagnoses of tinea cruris, severe onychomycosis of bilateral toenails, and tinea pedis.  

The examiner concluded that it is at least as likely as not that the Veteran's tinea pedis is related to service due to the known fact that fungal infections of the feet can be contracted from communal showers.  The examiner noted that the Veteran denied tinea pedis prior to service.  The examiner also determined that it is likely that the Veteran's tinea cruris was caused by the tinea pedis.  The examiner explained that fungal infections can be transferred by contact with underwear that is pulled over the infected feet and then transferred to the groin area.  

In February 2012, another VA examiner provided an opinion that it is not possible to determine the etiology of the onychomycosis, tinea pedis, or tinea cruris, due to the lack of medical documentation between the time of the Veteran's departure from Vietnam until 1984.  However, the examiner did note that tinea pedis is easily contracted in wet environments such as communal showers, and that untreated tinea pedis often leads to onychomycosis and tinea cruris. 

After reviewing the available evidence, and resolving in any remaining doubt in favor of the Veteran, service connection for onychomycosis with tinea pedis and tinea cruris is warranted.  Current disabilities of onychomycosis with tinea pedis and tinea cruris have been established based on the February 2011 VA examination report.  

The February 2011 VA opinion, which establishes a causal relationship between the onychomycosis with tinea pedis and the circumstances of the Veteran's military service, and between the onychomycosis with tinea pedis and tinea cruris, is favorable to the Veteran's claim.  This opinion is probative as it was based on an examination, a review of the Veteran's pertinent history, and as a rationale was provided.  There is no probative medical opinion to the contrary.  

Although the February 2012 VA examiner stated that it was not possible to provide an opinion with respect to etiology due to the lack of medical documentation between the Veteran's departure from Vietnam and 1984, the Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the February 2012 opinion is insufficient for adjudication of the claims.

The Veteran is otherwise competent to describe the nature and onset of observable symptoms in his feet and groin areas.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Although the service records do not reflect findings of infection in the Veteran's feet and toes, his report of noticing abnormalities of the skin in these areas is otherwise credible.  His assertions are consistent with the circumstances of his service, and are further supported by the objective medical evidence.  See 38 U.S.C.A. § 1154(a).  

For these reasons, reasonable doubt is resolved in favor of the Veteran with respect to a finding of a causal nexus between the onychomycosis with tinea pedis and military service.  As service connection for onychomycosis with tinea pedis is warranted, there is also a basis upon which to grant secondary service connection for the tinea cruris.  Service connection for onychomycosis with tinea pedis and for tinea cruris is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for onychomycosis with tinea pedis is granted.  

Service connection for tinea cruris is granted.  



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


